DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant's arguments filed 06/29/2022 with respect to claim(s) 1, 6, 11, and 16 have been considered and are persuasive. However, upon further consideration, the Examiner provides a new rejection in view of AAPA and new reference Han et al. (US 2019/0052437 A1).

Priority
 	Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Thus, the current benefit accords to the PCT application with filing date 06/14/2018.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-3, 5-8, 10-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter referred to as AAPA) of the instant application # 16/715738 (mapping is based on PGPub 2020/0119848 A1) in view of Han et al. (US 2019/0052437 A1).

Regarding claim 1, AAPA discloses A method, comprising:
generating, by a terminal device, first information ([0128], [0132], table 2: terminal device #A generates sequence #A for a 1 bit feedback information #A (=first information). Note: [0003] discloses the terminal device can transmit K bits information), wherein the first information indicates a receiving status of downlink data ([0128], [0132], table 2: feedback information #A indicates receiving status of transport block #A (=downlink data). [0124]: transport block is downlink data);
determining, by the terminal device, a first sequence from N candidate sequences based on the first information ([0128], [0131]-[0132], table 2: terminal device #A has 2 candidate sequences #A1 and #A2 (=N candidate sequences) corresponding to a time-frequency resource and uses candidate sequence #A1 (=first sequence) based on the feedback information #A having a receiving status of ACK. [0071]: candidate sequence y_s,i is generated based on a formula), N being an integer greater than 1 ([0132]: the value 2 (=N) of 2 candidate sequences #A1 and #A2 (=N candidate sequences) is an integer greater than 1), wherein:
the first information belongs to N candidate information ([0128], [0132], table 2: feedback information #A is either ACK or NACK of the 2 candidate information (=N candidate information)), 
a mapping between the first information and the first sequence belongs to P mapping relationships ([0128], [0131]-[0132], table 2: feedback information #A is mapped to candidate sequence #A1 for ACK which is one of 2 mapping relationships (=P mapping relationships); the other mapping relationship is feedback information #A mapped to candidate sequence #A2 for NACK. Both mapping relationships correspond to time-frequency resource because candidate sequences #A1 and #A2 are carried on the time-frequency resource),
the N candidate sequences are generated based on N dedicated cyclic shift values and a first initial cyclic shift value ([0128], [0132], table 2: 2 candidate sequences #A1 and #A2 are generated based on corresponding cyclic shift values 0 and 6 generated by a network device for terminal device #A (see n_s) (=N dedicated cyclic shift values) and an initial cyclic shift value 0 corresponding to terminal device #A (see a_0) (=first initial cyclic shift value). [0071]: a_0 denotes initial cyclic shift values and n_s denotes dedicated cyclic shift values), 
the N dedicated cyclic shift values are dedicated parameters respectively used to generate the N candidate sequences ([0071], table 2: n_s values are dedicated parameters to generate each of the P candidate sequences, i.e. 2 candidate sequences #A1 and #A2), 
the first initial cyclic shift value is a common parameter used to generate the N candidate sequences ([0071], table 2: a_0 is a common parameter used to generate the P candidate sequences, i.e., 2 candidate sequences #A1 and #A2), and 
sending, by the terminal device, the first sequence ([0128], [0131]-[0132]: terminal device #A sends sequence #A carried on the time-frequency resource, i.e., sequence #A1 for ACK, to network device).
AAPA does not disclose each of the P mapping relationships comprises N one-to-one mappings between the N candidate information and the N candidate sequences and each of the P mapping relationships has a respective different candidate sequence corresponding to a same candidate information, wherein the same candidate information belongs to L candidate information in the N candidate information, both P and L are integers greater than 1, and L is less than or equal to N.
However, Han discloses each of the P mapping relationships comprises N one-to-one mappings between the N candidate information and the N candidate sequences (Fig. 4, [0017], [0035], [0135]-[0136]: each of the two symbols, i.e., symbol 1 corresponds to ZC1(n-k1(i)) for ACK and ZC2(n-k2(i)) for NACK and symbol 2 corresponds to ZC2(n-k2(i)) for ACK and ZC1(n-k1(i)) for NACK (=P mapping relationships) comprises two one-to-one mappings (=N one-to-one mappings) between the two possible feedback, i.e. ACK and NACK (=N candidate information) and the two possible sequences, i.e., first predefined sequence ZC1(n) and second predefined sequence ZC2(n) (=N candidate sequences)); and
each of the P mapping relationships has a respective different candidate sequence corresponding to a same candidate information (Fig. 4, [0017], [0035], [0135]-[0136]: each of the two symbols (=P mapping relationships) has a different predefined sequence (=candidate sequence) corresponding to the same feedback (=candidate information), i.e., symbol 1 has ZC1(n-k1(i)) and symbol 2 has ZC2(n-k2(i)) for ACK), wherein the same candidate information belongs to L candidate information in the N candidate information (Fig. 4: ACK belongs to two possible feedbacks, i.e., ACK and NACK (=L candidate information) in the two possible feedbacks, i.e., ACK and NACK (=N candidate information)), both P and L are integers greater than 1 (Fig. 4: two symbols (=P) and two possible feedbacks (=L) are greater than 1), and L is less than or equal to N (Fig. 4: two possible feedbacks (=L) is equal to two possible feedbacks (=N)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the 2 mapping relationships of candidate sequences between ACK and NACK, as taught by AAPA in table 2, to comprise two one-to-one mappings between the two possible feedbacks (ACK and NACK) and the two possible sequences (first predefined sequence and second predefined sequence) and to have different predefined sequences corresponding to the same feedback, as taught by Han. 
Doing so allows the receiver to use the sequences to perform peak correlation and determine whether ACK or NACK is transmitted and accurately estimate a timing error and a frequency deviation (Han: [0132]-[0133]).

Regarding claim 11, AAPA discloses An apparatus ([0128]: terminal device #A. [0189]: technical features described in the method embodiment is applicable to Fig. 3. Note: terminal device #A is disclosed in the method embodiment), comprising:
generate first information ([0128], [0132], table 2: terminal device #A generates sequence #A for a 1 bit feedback information #A (=first information). Note: [0003] discloses the terminal device can transmit K bits information), wherein the first information indicates a receiving status of downlink data ([0128], [0132], table 2: feedback information #A indicates receiving status of transport block #A (=downlink data). [0124]: transport block is downlink data);
determine a first sequence corresponding to a time-frequency resource from N candidate sequences based on the first information ([0128], [0131]-[0132], table 2: terminal device #A has 2 candidate sequences #A1 and #A2 (=N candidate sequences) corresponding to a time-frequency resource and uses candidate sequence #A1 (=first sequence) based on the feedback information #A having a receiving status of ACK. [0071]: candidate sequence y_s,i is generated based on a formula), N being an integer greater than 1 ([0132]: the value 2 (=N) of 2 candidate sequences #A1 and #A2 (=N candidate sequences) is an integer greater than 1), wherein:
the first information belongs to N candidate information ([0128], [0132], table 2: feedback information #A is either ACK or NACK of the 2 candidate information (=N candidate information)), 
a mapping between the first information and the first sequence belongs to one of P mapping relationships corresponding to the time-frequency resource ([0128], [0131]-[0132], table 2: feedback information #A is mapped to candidate sequence #A1 for ACK which is one of 2 mapping relationships (=P mapping relationships); the other mapping relationship is feedback information #A mapped to candidate sequence #A2 for NACK. Both mapping relationships correspond to time-frequency resource because candidate sequences #A1 and #A2 are carried on the time-frequency resource),
the N candidate sequences are generated based on N dedicated cyclic shift values and a first initial cyclic shift value ([0128], [0132], table 2: 2 candidate sequences #A1 and #A2 are generated based on corresponding cyclic shift values 0 and 6 generated by a network device for terminal device #A (see n_s) (=N dedicated cyclic shift values) and an initial cyclic shift value 0 corresponding to terminal device #A (see a_0) (=first initial cyclic shift value). [0071]: a_0 denotes initial cyclic shift values and n_s denotes dedicated cyclic shift values), 
the N dedicated cyclic shift values are dedicated parameters respectively used to generate the N candidate sequences ([0071], table 2: n_s values are dedicated parameters to generate each of the P candidate sequences, i.e. 2 candidate sequences #A1 and #A2), 
the first initial cyclic shift value is a common parameter used to generate the N candidate sequences ([0071], table 2: a_0 is a common parameter used to generate the P candidate sequences, i.e., 2 candidate sequences #A1 and #A2), and 
send the first sequence on the time frequency-frequency resource ([0128], [0131]-[0132]: terminal device #A sends sequence #A carried on the time-frequency resource, i.e., sequence #A1 for ACK, to network device).
AAPA does not disclose the terminal device #A comprises a storage medium including executable instructions; and at least one processor; wherein the executable instructions, when executed by the at least one processor, cause the apparatus to: and each of the P mapping relationships comprises N one-to-one mappings between the N candidate information and the N candidate sequences and each of the P mapping relationships has a respective different candidate sequence corresponding to a same candidate information, wherein the same candidate information belongs to L candidate information in the N candidate information, both P and L are integers greater than 1, and L is less than or equal to N.
However, Han discloses each of the P mapping relationships comprises N one-to-one mappings between the N candidate information and the N candidate sequences (Fig. 4, [0017], [0035], [0135]-[0136]: each of the two symbols, i.e., symbol 1 corresponds to ZC1(n-k1(i)) for ACK and ZC2(n-k2(i)) for NACK and symbol 2 corresponds to ZC2(n-k2(i)) for ACK and ZC1(n-k1(i)) for NACK (=P mapping relationships) comprises two one-to-one mappings (=N one-to-one mappings) between the two possible feedback, i.e. ACK and NACK (=N candidate information) and the two possible sequences, i.e., first predefined sequence ZC1(n) and second predefined sequence ZC2(n) (=N candidate sequences)); and
each of the P mapping relationships has a respective different candidate sequence corresponding to a same candidate information (Fig. 4, [0017], [0035], [0135]-[0136]: each of the two symbols (=P mapping relationships) has a different predefined sequence (=candidate sequence) corresponding to the same feedback (=candidate information), i.e., symbol 1 has ZC1(n-k1(i)) and symbol 2 has ZC2(n-k2(i)) for ACK), wherein the same candidate information belongs to L candidate information in the N candidate information (Fig. 4: ACK belongs to two possible feedbacks, i.e., ACK and NACK (=L candidate information) in the two possible feedbacks, i.e., ACK and NACK (=N candidate information)), both P and L are integers greater than 1 (Fig. 4: two symbols (=P) and two possible feedbacks (=L) are greater than 1), and L is less than or equal to N (Fig. 4: two possible feedbacks (=L) is equal to two possible feedbacks (=N)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the 2 mapping relationships of candidate sequences between ACK and NACK, as taught by AAPA in table 2, to comprise two one-to-one mappings between the two possible feedbacks (ACK and NACK) and the two possible sequences (first predefined sequence and second predefined sequence) and to have different predefined sequences corresponding to the same feedback, as taught by Han. 
Doing so allows the receiver to use the sequences to perform peak correlation and determine whether ACK or NACK is transmitted and accurately estimate a timing error and a frequency deviation (Han: [0132]-[0133]).

Regarding claims 2 and 12, AAPA in view of Han discloses all features of claims 1 and 11 as outlined above. 
AAPA further discloses wherein the first information comprises K bits, and P=2K ([0003]: P=2K, [0128]: 1 bit (=K bits) feedback information #A has 2 mappings (=P mappings) for ACK and NACK; thus P=2K), K being an integer greater than 0 ([0003]: the value 1 (=K) of 1 bit (=K bits) is an integer greater than 0).

Regarding claims 3 and 13, AAPA in view of Han discloses all features of claims 1 and 11 as outlined above. 
AAPA further discloses wherein the first information comprises K bits, and N=2K ([0128]: 1 bit (=K bits) feedback information #A has 2 candidate information (=N candidate information) for ACK and NACK; thus N=2K), K being an integer greater than 0 ([0003]: the value 1 (=K) of 1 bit (=K bits) is an integer greater than 0).

Regarding claims 5 and 15, AAPA in view of Han discloses all features of claims 1 and 11 as outlined above. 
AAPA does not disclose, but Han further discloses wherein the candidate sequences corresponding to the same candidate information are different comprises (Fig. 4, [0017], [0035], [0135]-[0136]: the different predefined sequences (=candidate sequences) corresponding to the same feedback (=candidate information) are different, i.e., predefined sequences ZC1(n) and ZC2(n) correspond to ACK): dedicated cyclic shift values used to generate the candidate sequences corresponding to the same candidate information are different (Fig. 4, [0135]: for the same feedback (=same candidate information), different cyclic shifts are used for the predefined sequences (=candidate sequences), i.e., for ACK, the different cyclic shifts for the two predefined sequences are k1(i) and k2(i), respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the candidate sequences between ACK and NACK, as taught by AAPA in table 2, to have different cyclic shifts for a same feedback, as taught by Han. 
Doing so allows the receiver to use the sequences to perform peak correlation and determine whether ACK or NACK is transmitted and accurately estimate a timing error and a frequency deviation (Han: [0132]-[0133]).

Regarding claim 6, AAPA discloses A method, comprising:
receiving, by a network device, a first signal ([0126], [0131]-[0132]: network device receives a signal (=first signal) on a time-frequency resource), wherein the first signal carries at least a first sequence ([0126], [0131]-[0132]: signal carries sequence #A1 (=first sequence)), there is a mapping between first information and the first sequence ([0128]: sequence #A1 correspond to 1-bit feedback information #A (=first information) for indicating ACK. Note: [0003] discloses the terminal device can transmit K bits information), and the first information indicates a receiving status of downlink data ([0128]: 1 bit feedback information #A indicates receiving status, i.e., ACK, of transport block #A (=downlink data). [0124]: transport block is downlink data);
generating, by the network device, N candidate sequences comprising the first sequence ([0131]-[0132]: network device generates 2 candidate sequences #A1 and #A2 (=N candidate sequences) comprising the sequence #A1), N being an integer greater than 1 ([0132]: the value 2 (=N) of 2 candidate sequences #A1 and #A2 (=N candidate sequences) is an integer greater than 1), wherein:
the first information belongs to N candidate information ([0128], [0132], table 2: feedback information #A is either ACK or NACK of the 2 candidate information (=N candidate information)), 
the mapping between the first information and the first sequence belongs to P mapping relationships ([0128], [0131]-[0132], table 2: feedback information #A is mapped to candidate sequence #A1 for ACK which is one of 2 mapping relationships (=P mapping relationships); the other mapping relationship is feedback information #A mapped to candidate sequence #A2 for NACK. Both mapping relationships correspond to time-frequency resource because candidate sequences #A1 and #A2 are carried on the time-frequency resource), 
the N candidate sequences are generated based on N dedicated cyclic shift values and a first initial cyclic shift value ([0128], [0132], table 2: two candidate sequences #A1 and #A2 are generated based on corresponding cyclic shift values 0 and 6 generated by the network device for terminal device #A (see n_s) (=N dedicated cyclic shift values) and an initial cyclic shift value 0 corresponding to terminal device #A (see a_0) (=first initial cyclic shift value). [0071]: a_0 denotes initial cyclic shift values and n_s denotes dedicated cyclic shift values), 
the N dedicated cyclic shift values are dedicated parameters respectively used to generate the N candidate sequences ([0071], table 2: n_s values are dedicated parameters to generate each of the P candidate sequences, i.e. 2 candidate sequences #A1 and #A2), 
the first initial cyclic shift value is a common parameter used to generate the N candidate sequences ([0071], table 2: a_0 is a common parameter used to generate the P candidate sequences, i.e., 2 candidate sequences #A1 and #A2), and 
obtaining, by the network device, the first information by processing the first signal based on the N candidate sequences ([0131]-[0132]: network device obtains feedback information #A by processing the signal based on the two candidate sequences #A1 and #A2).
AAPA does not disclose each of the P mapping relationships comprises N one-to-one mappings between the N candidate information and the N candidate sequences and each of the P mapping relationships has a respective different candidate sequence corresponding to a same candidate information, wherein the same candidate information belongs to L candidate information in the N candidate information, both P and L are integers greater than 1, and L is less than or equal to N.
However, Han discloses each of the P mapping relationships comprises N one-to-one mappings between the N candidate information and the N candidate sequences (Fig. 4, [0017], [0035], [0135]-[0136]: each of the two symbols, i.e., symbol 1 corresponds to ZC1(n-k1(i)) for ACK and ZC2(n-k2(i)) for NACK and symbol 2 corresponds to ZC2(n-k2(i)) for ACK and ZC1(n-k1(i)) for NACK (=P mapping relationships) comprises two one-to-one mappings (=N one-to-one mappings) between the two possible feedback, i.e. ACK and NACK (=N candidate information) and the two possible sequences, i.e., first predefined sequence ZC1(n) and second predefined sequence ZC2(n) (=N candidate sequences)); and
each of the P mapping relationships has a respective different candidate sequence corresponding to a same candidate information (Fig. 4, [0017], [0035], [0135]-[0136]: each of the two symbols (=P mapping relationships) has a different predefined sequence (=candidate sequence) corresponding to the same feedback (=candidate information), i.e., symbol 1 has ZC1(n-k1(i)) and symbol 2 has ZC2(n-k2(i)) for ACK), wherein the same candidate information belongs to L candidate information in the N candidate information (Fig. 4: ACK belongs to two possible feedbacks, i.e., ACK and NACK (=L candidate information) in the two possible feedbacks, i.e., ACK and NACK (=N candidate information)), both P and L are integers greater than 1 (Fig. 4: two symbols (=P) and two possible feedbacks (=L) are greater than 1), and L is less than or equal to N (Fig. 4: two possible feedbacks (=L) is equal to two possible feedbacks (=N)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the 2 mapping relationships of candidate sequences between ACK and NACK, as taught by AAPA in table 2, to comprise two one-to-one mappings between the two possible feedbacks (ACK and NACK) and the two possible sequences (first predefined sequence and second predefined sequence) and to have different predefined sequences corresponding to the same feedback, as taught by Han. 
Doing so allows the receiver to use the sequences to perform peak correlation and determine whether ACK or NACK is transmitted and accurately estimate a timing error and a frequency deviation (Han: [0132]-[0133]).

Regarding claim 16, AAPA discloses An apparatus ([0131]: network device), comprising:
receive a first signal on a time-frequency resource ([0126], [0131]-[0132]: network device receives a signal (=first signal) on a time-frequency resource), wherein the first signal carries at least a first sequence ([0126], [0131]-[0132]: signal carries sequence #A1 (=first sequence)), there is a mapping between first information and the first sequence ([0128]: sequence #A1 correspond to 1-bit feedback information #A (=first information) for indicating ACK. Note: [0003] discloses the terminal device can transmit K bits information), and the first information indicates a receiving status of downlink data ([0128]: 1 bit feedback information #A indicates receiving status, i.e., ACK, of transport block #A (=downlink data). [0124]: transport block is downlink data); and
generate N candidate sequences comprising the first sequence ([0131]-[0132]: network device generates 2 candidate sequences #A1 and #A2 (=N candidate sequences) comprising the sequence #A1), N being an integer greater than 1 ([0132]: the value 2 (=N) of 2 candidate sequences #A1 and #A2 (=N candidate sequences) is an integer greater than 1), wherein:
the first information belongs to N candidate information ([0128], [0132], table 2: feedback information #A is either ACK or NACK of the 2 candidate information (=N candidate information)), 
the mapping between the first information and the first sequence belongs to one of P mapping relationships corresponding to the time-frequency resource ([0128], [0131]-[0132], table 2: feedback information #A is mapped to candidate sequence #A1 for ACK which is one of 2 mapping relationships (=P mapping relationships); the other mapping relationship is feedback information #A mapped to candidate sequence #A2 for NACK. Both mapping relationships correspond to time-frequency resource because candidate sequences #A1 and #A2 are carried on the time-frequency resource), 
the N candidate sequences are generated based on N dedicated cyclic shift values and a first initial cyclic shift value ([0128], [0132], table 2: two candidate sequences #A1 and #A2 are generated based on corresponding cyclic shift values 0 and 6 generated by the network device for terminal device #A (see n_s) (=N dedicated cyclic shift values) and an initial cyclic shift value 0 corresponding to terminal device #A (see a_0) (=first initial cyclic shift value). [0071]: a_0 denotes initial cyclic shift values and n_s denotes dedicated cyclic shift values), 
the N dedicated cyclic shift values are dedicated parameters respectively used to generate the N candidate sequences ([0071], table 2: n_s values are dedicated parameters to generate each of the P candidate sequences, i.e. 2 candidate sequences #A1 and #A2), 
the first initial cyclic shift value is a common parameter used to generate the N candidate sequences ([0071], table 2: a_0 is a common parameter used to generate the P candidate sequences, i.e., 2 candidate sequences #A1 and #A2), and 
obtain the first information by processing the first signal based on the N candidate sequences ([0131]-[0132]: network device obtains feedback information #A by processing the signal based on the two candidate sequences #A1 and #A2).
AAPA does not disclose the network device comprises a storage medium including executable instructions; and at least one processor; wherein the executable instructions, when executed by the at least one processor, cause the apparatus to; and each of the P mapping relationships comprises N one-to-one mappings between the N candidate information and the N candidate sequences and each of the P mapping relationships has a respective different candidate sequence corresponding to a same candidate information, wherein the same candidate information belongs to L candidate information in the N candidate information, both P and L are integers greater than 1, and L is less than or equal to N.
However, Han discloses each of the P mapping relationships comprises N one-to-one mappings between the N candidate information and the N candidate sequences (Fig. 4, [0017], [0035], [0135]-[0136]: each of the two symbols, i.e., symbol 1 corresponds to ZC1(n-k1(i)) for ACK and ZC2(n-k2(i)) for NACK and symbol 2 corresponds to ZC2(n-k2(i)) for ACK and ZC1(n-k1(i)) for NACK (=P mapping relationships) comprises two one-to-one mappings (=N one-to-one mappings) between the two possible feedback, i.e. ACK and NACK (=N candidate information) and the two possible sequences, i.e., first predefined sequence ZC1(n) and second predefined sequence ZC2(n) (=N candidate sequences)); and
each of the P mapping relationships has a respective different candidate sequence corresponding to a same candidate information (Fig. 4, [0017], [0035], [0135]-[0136]: each of the two symbols (=P mapping relationships) has a different predefined sequence (=candidate sequence) corresponding to the same feedback (=candidate information), i.e., symbol 1 has ZC1(n-k1(i)) and symbol 2 has ZC2(n-k2(i)) for ACK), wherein the same candidate information belongs to L candidate information in the N candidate information (Fig. 4: ACK belongs to two possible feedbacks, i.e., ACK and NACK (=L candidate information) in the two possible feedbacks, i.e., ACK and NACK (=N candidate information)), both P and L are integers greater than 1 (Fig. 4: two symbols (=P) and two possible feedbacks (=L) are greater than 1), and L is less than or equal to N (Fig. 4: two possible feedbacks (=L) is equal to two possible feedbacks (=N)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the 2 mapping relationships of candidate sequences between ACK and NACK, as taught by AAPA in table 2, to comprise two one-to-one mappings between the two possible feedbacks (ACK and NACK) and the two possible sequences (first predefined sequence and second predefined sequence) and to have different predefined sequences corresponding to the same feedback, as taught by Han. 
Doing so allows the receiver to use the sequences to perform peak correlation and determine whether ACK or NACK is transmitted and accurately estimate a timing error and a frequency deviation (Han: [0132]-[0133]).

Regarding claims 7 and 17, AAPA in view of Han discloses all features of claims 6 and 16 as outlined above. 
AAPA further discloses wherein the first information comprises K bits, and P=2K ([0003]: P=2K, [0128]: 1 bit (=K bits) feedback information #A has 2 mappings (=P mappings) for ACK and NACK; thus P=2K), K being an integer greater than 0 ([0003]: the value 1 (=K) of 1 bit (=K bits) is an integer greater than 0).

Regarding claims 8 and 18, AAPA in view of Han discloses all features of claims 6 and 16 as outlined above. 
AAPA further discloses wherein the first information comprises K bits, and N=2K ([0128]: 1 bit (=K bits) feedback information #A has 2 candidate information (=N candidate information) for ACK and NACK; thus N=2K), K being an integer greater than 0 ([0003]: the value 1 (=K) of 1 bit (=K bits) is an integer greater than 0).

Regarding claims 10 and 20, AAPA in view of Han discloses all features of claims 6 and 16 as outlined above. 
AAPA does not disclose, but Han further discloses wherein the candidate sequences corresponding to the same candidate information are different comprises (Fig. 4, [0017], [0035], [0135]-[0136]: the different predefined sequences (=candidate sequences) corresponding to the same feedback (=candidate information) are different, i.e., predefined sequences ZC1(n) and ZC2(n) correspond to ACK): dedicated cyclic shift values used to generate the candidate sequences corresponding to the same candidate information are different (Fig. 4, [0135]: for the same feedback (=same candidate information), different cyclic shifts are used for the predefined sequences (=candidate sequences), i.e., for ACK, the different cyclic shifts for the two predefined sequences are k1(i) and k2(i), respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the candidate sequences between ACK and NACK, as taught by AAPA in table 2, to have different cyclic shifts for a same feedback, as taught by Han. 
Doing so allows the receiver to use the sequences to perform peak correlation and determine whether ACK or NACK is transmitted and accurately estimate a timing error and a frequency deviation (Han: [0132]-[0133]).

	Claim(s) 4, 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter referred to as AAPA) of the instant application # 16/715738 (mapping is based on PGPub 2020/0119848 A1) in view of Han et al. (US 2019/0052437 A1) and Park et al. (US 2019/0246416 A1).

Regarding claims 4 and 14, AAPA in view of Han discloses all features of claims 1 and 11 as outlined above. 
AAPA further discloses in [0128], [0132]: network device generates 2 candidate sequences (=first indication) for the terminal device #A. The 2 generated candidate sequences #A1 and #A2 have cyclic shift values 0 and 6, respectively. Candidate sequence #A1 with cyclic shift 0 is used for feedback information #A when it’s an ACK and candidate sequence #A2 with cyclic shift 6 is used for feedback information #A when it’s a NACK, see table 2.
AAPA in view of Han does not disclose, but Park further discloses further comprising:
receiving, by the terminal device, first indication information, wherein the first indication information indicates the mapping relationship to which the mapping between the first information and the first sequence belongs ([0134]: UE receives from an eNB a set of a plurality of sequences as a short PUCCH resources (=first indication). [0243], [0246], table 7: the sequence set includes the mapping relationship as shown in table 7, i.e., a mapping between gray code 00 and SEQ1. Note: support for [0134] can be found on pg. 7 of the provisional application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network device and the terminal device #A, as taught by AAPA, to send and receive a set of a plurality of PUCCH resources indicating a mapping between gray codes and sequences, as taught by Park.
Doing so allows the eNB to provide sequences that satisfy a low peak power-to-average power ratio (Park: [0134]).

Regarding claims 9 and 19, AAPA in view of Han discloses all features of claims 6 and 16 as outlined above. 
AAPA further discloses in [0128], [0132]: network device generates 2 candidate sequences (=first indication) for the terminal device #A. The 2 generated candidate sequences #A1 and #A2 have cyclic shift values 0 and 6, respectively. Candidate sequence #A1 with cyclic shift 0 is used for feedback information #A when it’s an ACK and candidate sequence #A2 with cyclic shift 6 is used for feedback information #A when it’s a NACK, see table 2.
AAPA in view of Han does not disclose, but Park further discloses further comprising:
sending, by the network device, first indication information, wherein the first indication information indicates the mapping relationship to which the mapping between the first information and the first sequence belongs ([0134]: UE receives from an eNB a set of a plurality of sequences as a short PUCCH resources (=first indication). [0243], [0246], table 7: the sequence set includes the mapping relationship as shown in table 7, i.e., a mapping between gray code 00 and SEQ1. Note: support for [0134] can be found on pg. 7 of the provisional application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network device and the terminal device #A, as taught by AAPA, to send and receive a set of a plurality of PUCCH resources indicating a mapping between gray codes and sequences, as taught by Park.
Doing so allows the eNB to provide sequences that satisfy a low peak power-to-average power ratio (Park: [0134]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/               Examiner, Art Unit 2478